DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-13 and 15-27 are currently pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Applicant’s arguments (Remarks 10/26/2020, pages 3-4) were found to be persuasive regarding the previous 103 rejection. After a further search, Tiegs et al. US Patent 8,386,009, was determined to teach all of the claimed specifics of the male connection portion as well as the female snap on an electronic device (Figure 3 which includes the various claimed portions along with the centered cavity), however there is no mention of an electronic component being electrically connected to the stud all on the electronic device. Even with the broadest reasonable interpretation of the electronic component being a printed circuit board, an active electrode shield, or any generic processing component, these components are shown throughout the prior art of record to always be on the detachable portion of the overall system connected electrically to the stud via a female snap (see Bishay 20120088999 as well as Jeong, previously presented). Though these components are electrically connected to the stud and later the electrode, they are always on the female receiving portion of the system, which in this instance would always be on the part that is detached and not a part of the electronic device as claimed. In the alternate, the devices that includes the electronic component as part of the electronic device do not utilize a female snap and male connection portion in the required locations. There would have been no reason for the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794